  Case: 1:19-cv-00170-NAB Doc. #: 8 Filed: 05/06/20 Page: 1 of 14 PageID #: 54


                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

PATRICK MICHAEL RYAN,                              )
                                                   )
            Plaintiff,                             )
                                                   )
      vs.                                          )           Case No. 1:19-CV-170 NAB
                                                   )
SGT. UNKNOWN UMPHLETT, et al.,                     )
                                                   )
            Defendants.                            )

                                MEMORANDUM AND ORDER

       This matter is before the Court on the motion of plaintiff Patrick Michael Ryan, an inmate

at Eastern Reception Diagnostic and Correctional Center (“ERDCC”), for leave to commence this

civil action without prepayment of the required filing fee. (ECF. No. 2). Having reviewed the

motion and the financial information submitted in support, the Court has determined to grant the

motion, and assess an initial partial filing fee of $69.20. Additionally, for the reasons discussed

below, the Court will give plaintiff the opportunity to file an amended complaint.

                                       28 U.S.C. § 1915(b)(1)

       Pursuant to 28 U.S.C. § 1915(b)(1), a prisoner bringing a civil action in forma pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his prison

account to pay the entire fee, the Court must assess and, when funds exist, collect an initial partial

filing fee of 20 percent of the greater of (1) the average monthly deposits in the prisoner’s account,

or (2) the average monthly balance in the prisoner’s account for the prior six-month period. After

payment of the initial partial filing fee, the prisoner is required to make monthly payments of 20

percent of the preceding month’s income credited to his account. 28 U.S.C. § 1915(b)(2). The

agency having custody of the prisoner will forward these monthly payments to the Clerk of Court
  Case: 1:19-cv-00170-NAB Doc. #: 8 Filed: 05/06/20 Page: 2 of 14 PageID #: 55


each time the amount in the prisoner’s account exceeds $10.00, until the filing fee is fully paid.

Id.

       In support of the instant motion, plaintiff submitted a copy of his inmate account statement.

(ECF No. 3). A review of plaintiff’s account indicates an average monthly deposit of $346.13 and

an average monthly balance of $0.08. Plaintiff has insufficient funds to pay the entire filing fee.

Accordingly, the Court will assess an initial partial filing fee of $69.20, which is 20 percent of

plaintiff’s average monthly deposit.

                                Legal Standard on Initial Review

       Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief may be granted. An

action is frivolous if it “lacks an arguable basis in either law or fact.” Neitzke v. Williams, 490

U.S. 319, 328 (1989). An action fails to state a claim upon which relief may be granted if it does

not plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 570 (2007).

       “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Determining whether a complaint states a plausible

claim for relief is a context-specific task that requires the reviewing court to draw upon judicial

experience and common sense. Id. at 679. The court must assume the veracity of well-pleaded

facts but need not accept as true “[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements.” Id. at 678 (citing Twombly, 550 U.S. at 555).

       This Court must liberally construe complaints filed by laypeople. Estelle v. Gamble, 429

U.S. 97, 106 (1976). This means that “if the essence of an allegation is discernible,” the court

should “construe the complaint in a way that permits the layperson’s claim to be considered within



                                                -2-
  Case: 1:19-cv-00170-NAB Doc. #: 8 Filed: 05/06/20 Page: 3 of 14 PageID #: 56


the proper legal framework.” Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015) (quoting Stone

v. Harry, 364 F.3d 912, 914 (8th Cir. 2004)). However, even self-represented complaints must

allege facts which, if true, state a claim for relief as a matter of law. Martin v. Aubuchon, 623 F.2d

1282, 1286 (8th Cir. 1980). Federal courts are not required to assume facts that are not alleged,

Stone, 364 F.3d at 914-15, nor are they required to interpret procedural rules in order to excuse

mistakes by those who proceed without counsel. See McNeil v. United States, 508 U.S. 106, 113

(1993).

                                            The Complaint

          Plaintiff brings this action pursuant to 42 U.S.C. § 1983 based on an alleged denial of

adequate meals to accommodate his self-declared food allergies. Named as defendants are the

Cape Girardeau County Jail (the “Jail”); Sergeant Unknown Umphlett; Sergeant Unknown

Stewart; Lieutenant Unknown Lander; Correctional Officer Unknown Lowery; Nurse 1; and Nurse

2. At all times relevant to his complaint, plaintiff was a pretrial detainee incarcerated at the Jail.

          Plaintiff asserts that upon his arrival at the Jail and during initial intake on June 10, 2019,

plaintiff informed Lowery of his allergies to tomatoes, mushrooms, broccoli, and celery. On

various dates in July, plaintiff alleges he notified Umphlett, Stewart, and Lander of his food

allergies, but they refused to provide him with alternative meal trays and told him it was his

responsibility to produce medical records from his personal physician to confirm his allergies or

to place a “sick call” to see a medical professional. On an unspecified date, plaintiff alleges he

presented to Nurse 1 for constipation, but she “didn’t want to hear about [his] food allergies.” He

further alleges Nurse 2 was present during this appointment, but she “was too busy talking with [a

corrections officer] that was in the medical room to provide [him] with care.” Plaintiff claims the

Jail has a policy that “allows th[e] facility to neglect [his] medical needs, by trying to make it [his]

responsibility to prove [his] food allergies.” Plaintiff states he is unable to provide the Jail with



                                                   -3-
  Case: 1:19-cv-00170-NAB Doc. #: 8 Filed: 05/06/20 Page: 4 of 14 PageID #: 57


medical records evidencing his allergies because he is incarcerated and does not remember the

name of the doctor who tested him when he was a child. Plaintiff claims he filed grievances

regarding the instant allegations but does not attach copies of the grievances or responses to his

complaint.

        As a result of the alleged denial of adequate meals to accommodate his self-declared

allergies, plaintiff claims he was forced to “trade main courses for small side courses” and suffered

from malnutrition and constipation “caused from eating bread, cornbread and biscuits as a main

source of food.” Plaintiff seeks an injunction as well as an unspecified amount of compensatory

and punitive damages.

        On September 23, 2019, plaintiff filed a motion for production of documentation. (ECF.

No. 5). Plaintiff seeks from the Jail his initial intake paperwork and copies of his grievances and

responses.

                                                Discussion

        A. Injunctive Relief

        As a preliminary matter, plaintiff’s request for injunctive relief must be denied because he

is no longer housed at the Jail. Plaintiff is currently confined at the ERDCC. (ECF. No. 7). An

inmate’s claims for injunctive and declaratory relief become moot when an inmate is transferred

and is no longer subject to the policy at issue. See Gladson v. Iowa Dep't of Corr., 551 F.3d 825,

835 (8th Cir. 2009). Therefore, plaintiff’s claim for injunctive relief is subject to dismissal as

moot.

        B. Deliberate Indifference Claims

        Plaintiff appears to be pursuing deliberate indifference claims as it relates to his medical

treatment from two nurses, as well as cruel and unusual punishment claims against the remaining

defendants for failure to accommodate his food allergies. Pretrial detainee § 1983 claims are



                                                -4-
  Case: 1:19-cv-00170-NAB Doc. #: 8 Filed: 05/06/20 Page: 5 of 14 PageID #: 58


analyzed under the Fourteenth Amendment’s Due Process Clause, rather than the Eighth

Amendment prohibition of cruel and unusual punishment. See Kahle v. Leonard, 477 F.3d 544,

550 (8th Cir. 2007) (stating “[t]his makes little difference as a practical matter, though: Pretrial

detainees are entitled to the same protection under the Fourteenth Amendment as imprisoned

convicts receive under the Eighth Amendment.”); Hartsfield v. Colburn, 371 F.3d 454, 457 (8th

Cir. 2004) (applying Eighth Amendment deliberate indifference analysis to a pretrial detainee’s

Fourteenth Amendment claim).

               1. Inadequate Medical Care: Nurse 1 and Nurse 2

       Plaintiff does not state a plausible claim for denial of medical care against Nurse 1 and

Nurse 2. To state a claim for failure to provide medical care, plaintiff must allege that (1) he

suffered from an objectively serious medical need and (2) defendants knew of, but deliberately

disregarded, that need. See Schaub v. VonWald, 638 F.3d 905, 914 (8th Cir. 2011). The Court has

no information from which it could infer that plaintiff suffered from an objectively serious medical

need. Plaintiff has not alleged that he suffered an allergic reaction from any of the meals that were

provided to him during his detainment at the Jail, and he has not stated what side effects would

have occurred if he consumed tomatoes, mushrooms, broccoli or celery. As such, plaintiff

provides no factual information to indicate his alleged allergies constituted a serious medical

condition.

       Additionally, even if his self-declared allergies could be classified as a serious medical

condition, plaintiff has not described acts or omissions by Nurse 1 or 2 that were sufficiently

harmful, cruel or prolonged to support a claim of deliberate indifference. Plaintiff only alleges

that he sought medical treatment from Nurse 1 for constipation and appeared for one appointment.

Plaintiff states Nurse 2 was also in the examination room for his appointment with Nurse 1 but she

“too busy” talking to a correctional officer. These allegations do not amount to deliberate



                                                -5-
  Case: 1:19-cv-00170-NAB Doc. #: 8 Filed: 05/06/20 Page: 6 of 14 PageID #: 59


indifference. Because plaintiff has not alleged enough facts from which the Court could find he

suffered from an objectively serious medical need and deliberate indifference of that medical need,

plaintiff’s inadequate medical care claims against Nurse 1 and 2 are subject to dismissal pursuant

to 28 U.S.C. § 1915(e)(2)(B) for failure to state a claim.

               2. Inadequate Food: Lowery, Umphlettt, Stewart, and Ladner

       The Eighth Amendment requires that prisoners “receive food that is adequate to maintain

health.” LeMaire v. Maass, 12 F.3d 1444, 1456 (9th Cir. 1993). See also Farmer v. Brennan, 511

U.S. 825, 832 (1994) (“The [Eighth] Amendment also imposes duties on these officials, who must

provide humane conditions of confinement; prison officials must ensure that inmates receive

adequate food, clothing, shelter, and medical care, and must take reasonable measures to guarantee

the safety of the inmates.”). The repeated and unjustified failure of prison officials to provide

adequate sustenance can be a serious deprivation amounting to cruel and unusual

punishment. Foster v. Runnels, 554 F.3d 807, 814 (9th Cir. 2009) (denying summary judgment to

guard who repeatedly refused to deliver meals to inmate). The risk that an inmate might suffer

harm as a result of the repeated denial of meals “is obvious.” Id. However, mere dissatisfaction

with the variety, portion size or savor of his prison diet is insufficient to state a claim. See Hamm

v. DeKalb Cnty., 774 F.2d 1567, 1575 (11th Cir. 1985) (stating foreign objects or cold and

unpleasant food is insufficient to state an Eighth Amendment claim). “Control of the diet is within

the discretion of prison authorities, presuming it is adequate.” Divers v. Dep't of Corr., 921 F.2d

191, 194 (8th Cir. 1990).

       “A plaintiff may demonstrate violation of his constitutional rights by evidence ‘that the

food he was served was nutritionally inadequate or prepared in a manner presenting an immediate

danger to his health, or that his health suffered as a result of the food.’” Ingrassia v. Schafer, 825

F.3d 891, 897 (8th Cir. 2016) (quoting Wishon v. Gammon, 978 F.2d 446, 449 (8th Cir. 1992)).



                                                -6-
  Case: 1:19-cv-00170-NAB Doc. #: 8 Filed: 05/06/20 Page: 7 of 14 PageID #: 60


“To demonstrate a constitutional violation, [plaintiff] must show that the defendants were

deliberately indifferent to his nutritional needs, that is, ‘failed to act despite . . . knowledge of a

substantial risk of harm.’” Id. (quoting Farmer, 511 U.S. at 842). “[A] prisoner may properly

allege a constitutional violation by demonstrating significant weight loss or other adverse physical

effects from lack of nutrition.” Id. (citing Davis v. Missouri, 389 Fed. Appx. 579, 579 (8th Cir.

2010) (citing cases for proposition that “inmate claiming inadequate diet under Eighth Amendment

must allege he lost weight or suffered adverse physical effects, or was denied nutritionally or

calorically adequate diet”)).

       As to Lowery, plaintiff failed to allege facts showing how he was directly involved in or

personally responsible for specific violations of his constitutional rights. Plaintiff alleges he

reported his food allergies to Lowery upon initial intake and assumed Lowery noted them on his

records.   However, plaintiff does not allege that Lowery refused to report his allergies,

subsequently denied him of appropriate meals, or that he even interacted with Lowery after the

intake process was complete. “Liability under § 1983 requires a causal link to, and direct

responsibility for, the alleged deprivation of rights.” Madewell v. Roberts, 909 F.2d 1203, 1208

(8th Cir. 1990). See also Martin v. Sargent, 780 F.2d 1334, 1338 (8th Cir. 1985) (claim not

cognizable under § 1983 where plaintiff fails to allege defendant was personally involved in or

directly responsible for incidents that injured plaintiff); and Boyd v. Knox, 47 F.3d 966, 968 (8th

Cir. 1995) (respondeat superior theory inapplicable in § 1983 suits). Thus, plaintiff’s claims

against Lowery, in his individual capacity, are subject to dismissal pursuant to 28 U.S.C.

§ 1915(e)(2)(B) for failure to state a claim.

       As to Umphlett, Stewart, and Lander, the Court finds plaintiff also has not stated a colorable

claim against them for their respective roles in allegedly depriving plaintiff of an allergy-free diet.

Plaintiff alleges that after he notified them of his allergies, they refused to provide him with



                                                 -7-
  Case: 1:19-cv-00170-NAB Doc. #: 8 Filed: 05/06/20 Page: 8 of 14 PageID #: 61


alternative meal trays and informed him it was his responsibility to submit medical records from

the doctor who diagnosed him. Plaintiff failed to allege, however, that Umphlett, Stewart, or

Lander, who are non-medical professionals, possessed the authority to change plaintiff’s meal

plan, had any personal involvement in the decision-making process of what kind of meals inmates

are to be served, or deliberately disregarded a medical professional’s order to provide him with

specific food items. Plaintiff does not even allege that they personally delivered meal trays to

plaintiff or provide facts as to how and when they denied him adequate meals. “A federal

complaint must contain the ‘who, what, when and where’ of what happened, and each defendant

must be linked to a particular action.” Drummer v. Corizon Corr. Health Care, 2016 WL 3971399,

at *1 (E.D. Mo. July 25, 2016).

        Additionally, plaintiff admits the Jail had no record of plaintiff’s allergies, further

evidencing that Umphlett, Stewart, and Lander were not acting with deliberate indifference to

plaintiff’s medical needs or that they were even aware of a substantial risk to his health if he were

exposed to tomatoes, broccoli, mushrooms, or celery. Plaintiff alleges that his “medical needs are

there [sic] responsibility,” however, “[a] layperson’s failure to tell the medical staff how to do its

job cannot be called deliberate indifference; it is just a form of failing to provide a gratuitous rescue

service.” Burks v. Raemisch, 555 F.3d 592, 596 (7th Cir. 2009). Because plaintiff has neither

stated what kind of allergic reactions could occur if he consumed tomatoes, mushrooms, broccoli,

or celery, nor alleged any physical effects from lack of nutrition, such as rapid weight loss, plaintiff

has failed to show there was “an immediate danger to his health, or that his health suffered as a

result of the food.’” Ingrassia, 825 F.3d at 897. Thus, because no allegations suggest that

Umphlett, Stewart, or Lander had any involvement in the decision to deny alternative meal trays,

plaintiff’s claims against them in their individual capacities are subject to dismissal pursuant to 28

U.S.C. § 1915(e)(2)(B) for failure to state a claim.



                                                  -8-
  Case: 1:19-cv-00170-NAB Doc. #: 8 Filed: 05/06/20 Page: 9 of 14 PageID #: 62


       Plaintiff’s official capacity claims against Lowery, Umphlett, Stewart, and Lander also do

not survive initial review. In an official capacity claim against an individual, the claim is actually

“against the governmental entity itself.” White v. Jackson, 865 F.3d 1064, 1075 (8th Cir. 2017).

Thus, a “suit against a public employee in his or her official capacity is merely a suit against the

public employer.” Johnson v. Outboard Marine Corp., 172 F.3d 531, 535 (8th Cir.

1999). See also Brewington v. Keener, 902 F.3d 796, 800 (8th Cir. 2018) (explaining that official

capacity suit against sheriff and his deputy “must be treated as a suit against the County”). In order

to prevail on an official capacity claim, the plaintiff must establish the governmental entity’s

liability for the alleged conduct. Id. at 1075.        Lowery, Umphlett, Stewart, and Lander are

employed by the Jail. As such, plaintiff’s official capacity claim against them is actually a claim

against their employer, Cape Girardeau County.

       A local governing body, like Cape Girardeau County, can be sued under § 1983. Monell

v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658, 690 (1978). Liability may attach if the

constitutional violation “resulted from (1) an official municipal policy, (2) an unofficial custom,

or (3) a deliberately indifferent failure to train or supervise.” Mick v. Raines, 883 F.3d 1075, 1079

(8th Cir. 2018). See also Marsh v. Phelps Cnty., 902 F.3d 745, 751 (8th Cir. 2018) (recognizing

“claims challenging an unconstitutional policy or custom, or those based on a theory of inadequate

training, which is an extension of the same”).

        “Policy” refers to an “official policy, a deliberate choice of a guiding principle or

procedure made by the . . . official who has final authority regarding such matters.” Corwin v. City

of Independence, Mo., 829 F.3d 695, 700 (8th Cir. 2016). For a policy that is unconstitutional on

its face, a plaintiff needs no other evidence than a statement of the policy and its exercise. Szabla

v. City of Brooklyn, Minn., 486 F.3d 385, 389 (8th Cir. 2007). However, when “a policy is

constitutional on its face . . . a plaintiff must establish the existence of a ‘policy’ by demonstrating



                                                 -9-
 Case: 1:19-cv-00170-NAB Doc. #: 8 Filed: 05/06/20 Page: 10 of 14 PageID #: 63


that the inadequacies were a product of deliberate or conscious choice by the policymakers.” Id.

at 390.

          Plaintiff alleges a “jail policy” caused “neglect to [his] medical needs” by making it his

“responsibility to prove . . . food allergies.” Plaintiff claims he cannot obtain his medical records

because he is incarcerated and does not remember the name of the doctor who treated him.

However, plaintiff also states that Lander and Umphlett informed him that he could “put in a sick

call to be seen by medical staff and sign medical releases to obtain the information.” While

plaintiff alleges that he went to the infirmary once for complaints of constipation, he does not

allege that he requested a “sick call” for the purpose of obtaining his medical records or sought an

allergy test within in the institution. It is also unclear from the complaint if he presented to the

infirmary before or after Lander and Umphlett instructed him to put in for a “sick call.” Plaintiff

fails to allege facts showing the Jail’s alleged policy regarding inmate-declared allergies was a

deliberate or conscious choice by policymakers to deny him of his constitutional rights. Thus, as

currently pled, plaintiff has failed to allege facts that would demonstrate the existence of a policy

or custom that caused the alleged deprivation of the plaintiff’s rights.

                 3. Claims against the Jail

          Lastly, plaintiff’s claim against the Jail is subject to dismissal as legally frivolous because

it is not a suable entity. Ketchum v. City of West Memphis, Ark., 974 F.2d 81, 81 (8th Cir.1992)

(departments or subdivisions of local government are “not juridical entities suable as such.”).

                                            Order to Amend

          In consideration of plaintiff’s self-represented status, the Court will allow him to file an

amended complaint. Plaintiff is advised that the amended complaint will replace the original. See

In re Wireless Telephone Federal Cost Recovery Fees Litigation, 396 F.3d 922, 928 (8th Cir. 2005)

(“It is well-established that an amended complaint supersedes an original complaint and renders



                                                  - 10 -
 Case: 1:19-cv-00170-NAB Doc. #: 8 Filed: 05/06/20 Page: 11 of 14 PageID #: 64


the original complaint without legal effect”). Plaintiff must type or neatly print the amended

complaint on the Court’s prisoner civil rights complaint form, which will be provided to him. See

E.D. Mo. L.R. 45 – 2.06(A) (“All actions brought by self-represented plaintiffs or petitioners

should be filed on Court-provided forms”).

       In the “Caption” section of the complaint form, plaintiff should write the name of the

person he intends to sue. See Fed. R. Civ. P. 10(a) (“The title of the complaint must name all the

parties”). Plaintiff must avoid naming anyone as a defendant unless that person is directly related

to his claim. Plaintiff must also specify the capacity in which he intends to sue the defendant.

In the “Statement of Claim” section, plaintiff should begin by writing the defendant’s name. In

separate, numbered paragraphs under that name, plaintiff should set forth a short and plain

statement of the facts that support his claim or claims against that defendant. See Fed. R. Civ. P.

8(a). Each averment must be simple, concise, and direct. See id. Plaintiff must state his claims

in numbered paragraphs, and each paragraph should be “limited as far as practicable to a single set

of circumstances.” See Fed. R. Civ. P. 10(b). If plaintiff names a single defendant, he may set

forth as many claims as he has against that defendant. See Fed. R. Civ. P. 18(a). If plaintiff names

more than one defendant, he should only include claims that arise out of the same transaction or

occurrence, or simply put, claims that are related to each other. See Fed. R. Civ. P. 20(a)(2).

       It is important that plaintiff allege facts explaining how the defendant was personally

involved in or directly responsible for harming him. See Madewell, 909 F.2d at 1208. Plaintiff

must explain the role of the defendant, so that the defendant will have notice of what he or she is

accused of doing or failing to do. See Topchian v. JPMorgan Chase Bank, N.A., 760 F.3d 843, 848

(8th Cir. 2014) (stating that the essential function of a complaint “is to give the opposing party fair

notice of the nature and basis or grounds for a claim.”). Furthermore, the Court emphasizes that

the “Statement of Claim” requires more than “labels and conclusions or a formulaic recitation of



                                                - 11 -
 Case: 1:19-cv-00170-NAB Doc. #: 8 Filed: 05/06/20 Page: 12 of 14 PageID #: 65


the elements of a cause of action.” See Neubauer v. FedEx Corp., 849 F.3d 400, 404 (8th Cir.

2017). Finally, plaintiff must not try to amend a complaint by filing separate documents. Instead,

he must file a single, comprehensive pleading that sets forth his claims for relief.

                                     Production of Documents

        On September 23, 2019, plaintiff filed a motion for production of documentation. (ECF.

No. 5). Plaintiff seeks from the Jail his initial intake paperwork and copies of the grievances filed

and responses. Plaintiff has yet to file a complaint that survives initial review, the Clerk of the

Court has not issued summons on any of the defendants, and a scheduling order has not been

entered. Consequently, the motion will be denied because it is premature. See Fed. R. Civ. P.

26(d)(1). The Court notes, however, that defendants are required to preserve evidence in the

anticipation of litigation.

                                      Appointment of Counsel

        Plaintiff has filed a motion to appoint counsel. (ECF No. 4). In civil cases, a self-

represented litigant does not have a constitutional or statutory right to appointed counsel. Ward v.

Smith, 721 F.3d 940, 942 (8th Cir. 2013); see also Stevens v. Redwing, 146 F.3d 538, 546 (8th Cir.

1998) (stating that a self-represented litigant “has no statutory or constitutional right to have

counsel appointed in a civil case”). Rather, a district court may appoint counsel in a civil case if

the court is “convinced that an indigent plaintiff has stated a non-frivolous claim . . . and where

the nature of the litigation is such that plaintiff as well as the court will benefit from the assistance

of counsel.” Patterson v. Kelley, 902 F.3d 845, 850 (8th Cir. 2018). When determining whether

to appoint counsel for an indigent litigant, a court considers relevant factors such as the complexity

of the case, the ability of the self-represented litigant to investigate the facts, the existence of

conflicting testimony, and the ability of the self-represented litigant to present his or her claim.

Phillips v. Jasper Cty. Jail, 437 F.3d 791, 794 (8th Cir. 2006).



                                                 - 12 -
 Case: 1:19-cv-00170-NAB Doc. #: 8 Filed: 05/06/20 Page: 13 of 14 PageID #: 66


        After considering these factors, the Court finds that the appointment of counsel is

unwarranted at this time. Plaintiff has yet to file a complaint that survives initial review, so it

cannot be said that he has presented non-frivolous claims. Additionally, this case appears to

involve straightforward factual and legal issues, and there is no indication that plaintiff cannot

investigate the facts and present his claims to the Court. The Court will therefore deny the motions

without prejudice, and will entertain future motions for appointment of counsel, if appropriate, as

the case progresses.

        Accordingly,

        IT IS HEREBY ORDERED that plaintiff’s motion to proceed in forma pauperis (ECF

No. 2) is GRANTED.

        IT IS FURTHER ORDERED that plaintiff must pay an initial filing fee of $69.20 within

thirty (30) days of the date of this Order. Plaintiff is instructed to make his remittance payable to

“Clerk, United States District Court,” and to include upon it: (1) his name; (2) his prison

registration number; (3) the case number; and (4) the statement that the remittance is for an original

proceeding.

        IT IS FURTHER ORDERED that, within thirty (30) days of the date of this

Memorandum and Order, plaintiff shall submit an amended complaint in accordance with the

instructions set forth herein.

        IT IS FURTHER ORDERED that the Clerk of Court shall mail to plaintiff two blank

Prisoner Civil Rights Complaint forms. Plaintiff may request additional forms as needed.

        IT IS FURTHER ORDERED that plaintiff’s Motion to Appoint Counsel (ECF No. 4) is

DENIED without prejudice.

        IT IS FURTHER ORDERED that plaintiff’s Motion for Production of Documentation

(ECF No. 5) is DENIED without prejudice.



                                                - 13 -
 Case: 1:19-cv-00170-NAB Doc. #: 8 Filed: 05/06/20 Page: 14 of 14 PageID #: 67


          IT IS FURTHER ORDERED that if plaintiff fails to timely comply with this

Memorandum and Order, the Court will dismiss this action without prejudice and without further

notice.



                                               NANNETTE A. BAKER
                                               UNITED STATES MAGISTRATE JUDGE

Dated this 6th day of May, 2020.




                                            - 14 -
